Citation Nr: 1233894	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 10 percent for an anxiety disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A June 2009 VA outpatient record indicates that the Veteran reported he was "doing the voc rehab" and returning to school.  His Global Assessment of Functioning (GAF) score at that time (55) was lower than the score assigned at the time of an October 2008 VA examination (i.e., 60), suggesting that his disorder may have worsened since then.  Moreover, the Veteran's last VA psychiatric examination was in October 2008, nearly four years ago.  Accordingly, the Board finds that a new VA examination is required to determine the current severity of the Veteran's service-connected anxiety disorder.  38 C.F.R. § 3.159(c)(4)(i); see Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2008).  The Veteran's VA vocational rehabilitation records are not in the file and should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation folder for association with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected anxiety disorder.  

The claims file, to include all VA mental health outpatient treatment records since June 2009 must be made available to and reviewed by the examiner.  

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency or severity of the Veteran's anxiety disorder symptoms.  The examiner should also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided. 

3.  After the above development is completed, adjudicate the claim, to include all records such as VA outpatient mental treatment reports since June 2009 added to the claims file since the statement of the case issued in June 2009.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


